Order entered October 9, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00727-CV

                               BRIAN E. VODICKA, Appellant

                                               V.

       MICHAEL B. TOBOLOWSKY, EXECUTOR OF THE ESTATE OF IRA E.
                        TOBOLOWSKY, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-08135

                                           ORDER
       Before the Court is appellee’s October 8, 2018 motion for extension of time to file brief

and appellant’s October 9, 2018 response. We GRANT the motion to the extent we ORDER

the brief be filed no later than November 12, 2018.


                                                      /s/   DAVID EVANS
                                                            JUSTICE